ORDER
Considering the Joint Petition for Transfer to Disability Inactive Status presented by attorney, John D. Sehoonenberg, and the Office of Disciplinary Counsel,
IT IS ORDERED that John D. Schoonen-berg be transferred to disability inactive status for an indefinite period and until the further order of the court. Supreme Court Rule XIX, § 22(C).
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
VICTORY, J., not on panel. Rule IV, Part 2, § 3.
/s/ Bernette J. Johnson
Justice, Supreme Court of Louisiana